Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 05/07/2019 of provisional application No. 62/844,633 is acknowledged as required by 35 U.S.C. 119.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Claim 1, line 21, “the adjustment of the height” should read --an adjustment of a height--.
Claim 6, lines 3 and 9, “base” should read --base;--.
Claim 20, lines 3 and 9, “base” should read --base;--.Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shelagowski et al. (US Pub. No. 2018/0118542) hereinafter Shelagowski.
Regarding claim 1, Shelagowski teaches (reproduced and annotated Figs. below) a powered hand truck and dolly system (par. 0025: intermodal container mobilizer apparatus 10) for ISO containers (this is an intended use of the device and device of Shelagowski is capable of this intended use; see par. 0032: “ISO-standard sized intermodal container 22”), comprising: a powered hand truck (powered hand truck comprises tow vehicle 12 and forward container attachment 14) having: a chassis having a first end, a second end opposite the first end, and a drive system (drive system 111) mounted on the chassis; a container engagement mechanism (container engagement mechanism comprises at least pitch pivot 46, frame locking bracket 44, rectangular shaped forward attachment frame 24, twist lock pins 62 and the housing to which the yaw pivot 32 is attached to) extending from the first end of the chassis, the container engagement mechanism having: a lower housing (housing inside U-shaped 46 best shown in Figs. 5 and 6); a right boom having a proximate end rotatably mounted to the lower housing and a distal end having an ISO compliant twist lock connector (twist lock pins 62 connectable to the receiver hole 66; see par. 0034-0035) attached thereto; a left boom having a proximate end rotatably mounted to the lower housing and a distal end having an ISO compliant twist lock connector attached thereto (twist lock pins 62 connectable to the receiver hole 66; see par. 0034-0035); and a height adjustment mechanism (motorized hydraulic lift 60) for adjusting a height of the container endangerment mechanism relative to the chassis (par. 0044) and at least one dolly having: a pair of closely spaced wheels (28); a frame extending between the wheels, the frame including a base; and an upright member extending upward from between the two wheels, the upright member being attached to the base of the frame so that the upright member provides for the adjustment of the height of the frame relative to the wheels (with aid of two hydraulic cylinders 100), the base of the frame having an ISO compliant twist lock connector attached thereto (twist lock pins 62 connectable to the receiver hole 70; see par. 0034-0035); wherein the powered hand truck and the at least one dolly are adapted for connection to the ISO container by connection of the twist lock connectors to mating twist lock receptacles below corners of the ISO container in order to lift and move the ISO container (see Figs. 11 and 13 and par. 0034-0035).
Regarding claim 2, Shelagowski teaches (reproduced and annotated Figs. above) the drive system comprises: an axle extending laterally across the first end of the chassis, the axle having opposed first and second ends; a first drive wheel mounted on the first end of the axle; and a second drive wheel mounted on the second end of the axle.
Regarding claim 3, Shelagowski teaches (reproduced and annotated Figs. above) the chassis further comprises a caster wheel on the second end of the chassis.

Regarding claim 7, Shelagowski teaches (reproduced and annotated Figs. above) a powered hand truck (powered hand truck comprises tow vehicle 12 and forward container attachment 14) for ISO containers (this is an intended use of the device and device of Shelagowski is capable of this intended use; see par. 0032: “ISO-standard sized intermodal container 22”), comprising: a chassis having a first end, a second end opposite the first end, and a drive system (drive system 111) mounted on the chassis; a container engagement mechanism extending from the first end of the chassis; (container engagement mechanism comprises at least pitch pivot 46, frame locking bracket 44, rectangular shaped forward attachment frame 24, twist lock pins 62 and the housing to which the yaw pivot 32 is attached to); the container engagement mechanism having: a lower housing (housing inside U-shaped 46 best shown in Figs. 5 and 6); a right boom having a proximate end rotatably mounted to the lower housing and a distal end having an ISO compliant twist lock connector (twist lock pins 62 connectable to the receiver hole 66; see par. 0034-0035) attached thereto; a left boom having a proximate end rotatably mounted to the lower housing and a distal end having an ISO compliant twist lock connector attached thereto (twist lock pins 62 connectable to the receiver hole 66; see par. 0034-0035); and a height adjustment mechanism (motorized hydraulic lift 60) for adjusting a height of the container endangerment mechanism relative to the chassis (par. 0044); wherein the powered hand truck is adapted for connection to the ISO container by connection of the twist lock connectors to mating twist lock receptacles below corners of the ISO container in order to lift and move the ISO container (see Figs. 11 and 13 and par. 0034-0035).
Regarding claim 8, Shelagowski teaches (reproduced and annotated Figs. above) the drive system comprises: an axle extending laterally across the first end of the chassis, the axle having opposed first and second ends; a first drive wheel mounted on the first end of the axle; and a second drive wheel mounted on the second end of the axle.
Regarding claim 9, Shelagowski teaches (reproduced and annotated Figs. above) the chassis further comprises a caster wheel on the second end of the chassis.
Regarding claim 10, Shelagowski teaches (reproduced and annotated Figs. above) the lower housing comprises: a horizontal bottom plate; a front vertical plate; and a rear vertical plate, the horizontal bottom plate, the front vertical plate and the rear vertical plate forming a channel, the proximate ends of the tight boom and the left boom being rotatably mounted to the lower housing within the channel and the distal ends of the right boom and the left boom extending beyond the channel.
Regarding claim 11, Shelagowski teaches (reproduced and annotated Figs. above) a first boom pin, the first boom pin rotatably mounting the right boom to the lower housing within the channel and extending through the front vertical plate, the proximate end of the right boom, and the rear vertical plate; and a second boom pin, the second boom pin rotatably mounting the left boom to the lower housing within the channel and extending through the front vertical plate, the proximate end of the left boom, and the rear vertical plate.
Regarding claim 12, Shelagowski teaches (reproduced and annotated Figs. above) the right boom and the left boom each have an operative lowered position (position where pin and a compact upright position, the powered hand truck further comprising: a first boom restraining pin (boom restraining pin comprises upper first boom pin and lowered shared pivot pin along axis 48) removable extending through the front vertical plate and the rear vertical plate to the right of the right boom in order to maintain the right boom in its compact upright position; and a second boom restraining pin (boom restraining pin comprises upper first boom pin and lowered shared pivot pin along axis 48) removable extending through the front vertical plate and the rear vertical plate to the left of the left boom to maintain the left boom in its compact upright position.
Regarding claim 13, Shelagowski teaches (reproduced and annotated Figs. above) the right boom restraining pin removably extends through the front vertical plate and the rear vertical plate above the right boom (see Y) to maintain the right boom in its operative, lowered position; the left boom restraining pin removably extends through the front vertical plate and the rear vertical plate above the left boom (see Y) to maintain the left boom in its operative, lowered position.
Regarding claim 17, Shelagowski teaches (reproduced and annotated Figs. above) a dolly system for ISO containers (this is an intended use of the device and device of Shelagowski is capable of this intended use; see par. 0032: “ISO-standard sized intermodal container 22”), comprising at least one dolly having: a pair of closely spaced wheels (28); a frame extending between the wheels, the frame including a base; and an upright member extending upward from between the two wheels, the upright member being attached to the base of the frame so that the upright member provides for the adjustment of the height of the frame relative to the wheels (with aid of two hydraulic cylinders 100), the base of the frame having an ISO compliant twist lock connector attached thereto (twist lock pins 62 connectable to the receiver hole 70; see par. 0034-0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelagowski in view of Wing Lift (https://www.youtube.com/watch?v=abElD-ZOmd8).
Regarding claims 4-6 and 18-20, Shelagowski does not teach the claimed two dollies.
Wing Lift teaches (reproduced and annotated Figs. below) two dollies mirror images of one another; the first dolly further comprises: a first cross beam attached to the base; a first boom having a first proximate end and a first distal end, the first proximate end being pivotally attached to the first cross beam; and a first boom engaging bracket attached to the first distal end of the first boom; and the second dolly further comprises: a second cross beam attached to the base; a second boom having a second proximate end and a second distal end, the second proximate end being pivotally attached to the second cross beam; and a second boom engaging bracket attached to the second distal end of the second boom; wherein when the booms are in lowered operative positions, the first boom engaging bracket engages the second boom and the second boom engaging bracket engages the first boom to provide alignment between the first dolly and the second dolly. Wing Lift teaches this system makes towing of the containers possible using any vehicle and moves containers in any direction and makes loading on and off cargo aircraft easy. 
    PNG
    media_image1.png
    1156
    1431
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate the two-dolly system of Wing Lift in system of Shelagowski. Doing so would make towing of the containers possible using any vehicle and moves containers in any direction and would make loading on and off cargo aircraft easy.

Claims 7, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vieselmeyer (US Patent No. 5,669,750) in view of Shelagowski.
Regarding claim 7, Vieselmeyer teaches (reproduced and annotated Figs. below) a powered hand truck (loading vehicle) opposite the first end, and a drive system (drive system of the loading vehicle) mounted on the chassis; a container engagement mechanism extending from the first end of the chassis; the container engagement mechanism (lift attachment 10) having: a lower housing (frame 18); a right boom having a proximate end rotatably mounted to the lower housing and a distal end (by control arms 16 and lift arms 14) for adjusting a height of the container endangerment mechanism relative to the chassis; ; but Vieselmeyer does not teach the ISO complaint twist lock connector to mate twist lock receptacle below corners of the ISO container.

    PNG
    media_image2.png
    1319
    1369
    media_image2.png
    Greyscale

Shelagowski teaches a powered hand truck (powered hand truck comprises tow vehicle 12 and forward container attachment 14) for ISO containers (see par. 0032: “ISO-standard sized intermodal container 22”); having an ISO compliant twist lock connectors (twist lock pins 62 connectable to the receiver holes 66; see par. 0034-0035); the powered hand truck is adapted for connection to the ISO container by connection of the twist lock connectors to mating twist lock receptacles below corners of the ISO container in order to lift and move the ISO container (see Figs. 11 and 13 and par. 0034-0035).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate ISO complaint twist lock connector to mate twist lock receptacle below corners of the ISO container. Doing so would make device of Vieselmeyer capable of lifting and transporting the ISO containers.
Regarding claim 10, Vieselmeyer teaches (reproduced and annotated Figs. above) the lower housing comprises: a horizontal bottom plate; a front vertical plate; and a rear vertical plate, the horizontal bottom plate, the front vertical plate and the rear vertical plate forming a channel, the proximate ends of the right boom and the left boom being rotatably mounted to the lower housing within the channel and the distal ends of the right boom and the left boom extending beyond the channel.
Regarding claim 14, Vieselmeyer teaches (reproduced and annotated Figs. above) the right boom and the left boom each are pivotal between an operative lowered position and a compact upright position, the powered hand truck further comprising: a right U-shaped contact member connected to the right boom close to its proximate end; and a kit U-shaped contact member connected to the left boom dose to its proximate end, the right U-shaped contact member and the left U-shaped contact member contacting the bottom plate when the right boom and the left boom are in their operative lowered position.
Regarding claim 15, Vieselmeyer teaches (reproduced and annotated Figs. above) a lower vertical tube extending vertically from a center of the bottom plate, the lower vertical tube being connected to the height adjustment mechanism to allow the container engagement mechanism to be lifted and lowered by the height adjustment mechanism.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borntrager et al. (US Publication No. 2017/0174452) teaches a powered hand truck and dolly system.

    PNG
    media_image3.png
    345
    732
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723